DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 12, in the reply filed on March 7, 2022 is acknowledged.

Claim Objections
Claims 2 – 4 and 10 are objected to because of the following informalities:  Claims 2 and 3 are objected to because the punctuation occurs before the equations in the claim.  All punctuation must be at the end of each claim.  Claims 4 and 10 fail to contain punctuation at the end of the claims.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of copending Application No. 17/096,137 in view of KR 10-2016-0073668. Although the claims at issue are not identical, they are not patentably they are both directed towards foldable back plates comprising polyimide.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Application 17/096,137 disclose a foldable back plate film comprising: a foldable back plate comprising a polyimide (PI) substrate, a first adhesive layer provided on 5one surface of the polyimide substrate, and a second adhesive layer provided on an opposite surface of the surface of the polyimide substrate in contact with the first adhesive layer; a first release film provided on an opposite surface of the surface of the first adhesive layer in contact with the polyimide substrate; and a second release film provided on an opposite surface of a surface of the second adhesive layer 10in contact with the polyimide substrate (Claims 1 and 8) as in claim 1. With respect to claim 2, a storage modulus (GI) at 20°C of the polyimide substrate satisfies the following Equation 1, a peel force at 23°C of the second release film from the second adhesive layer is 20 gf/inch or less, and a peel force of the first release film from the first adhesive layer is lower than a peel force of the 20second release film from the second adhesive layer, Equation 1 1GPa ≤ G1 ≤ 5 GPa (Claim 1). Regarding claim 3, a storage modulus at -30°C of the first adhesive layer and the second adhesive layer is G2, a storage modulus at 60°C of the first adhesive layer and the second adhesive layer is G3, and G2 and G3 satisfy the following Equation 2: 1x104 ≤ G2 ≤1x106 Pa and Equation 3: 1x104 ≤  G3 ≤1x106 Pa (Claim 2). For claim 4, an initial adhesive force (gf/inch) of each 5surface of the first adhesive layer and the second adhesive layer in contact with the polyimide substrate after standing at 23 C for 2 hours is Al, and a late adhesive force (gf/inch) of each surface after standing at 600C/humidity 90% for 20 10 Ω/sq or less at 500V or less (Claim 12).  However, Application 17/096,137 fails to disclose wherein at least one width of the foldable back plate is smaller than a width of each of the first release film and the second release film, and at least one width of the foldable back plate is RI, 5the width of each of the first release film and the second release film is R2, and R1 and R2 satisfy the following Equation 5: 1 mm ≤ R2 – R1 ≤ 20 mm.

KR 10-2016-0073668 teaches at least one width of the foldable back plate is smaller than a width of each of the first release film and the second release film, and at least one width of the foldable back plate is RI, 5the width of each of the first release film and the second release film is R2, and R1 and R2 satisfy the following Equation 5: 1 mm ≤ R2 – R1 ≤ 20 mm (Paragraphs 0060 – 0076; Claim 1; Figure 1) for the purpose of having a non-adhesive section to remove the release film (Paragraphs 0060 – 0076).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 7 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPGPub 2013/0236674 A1) in view of KR 10-2016-0073668.

Kim et al. disclose a foldable back plate film (Figures; Abstract) comprising: a foldable back plate comprising a polyimide (PI) substrate (Figure 2, #11; Paragraph 0047), a first adhesive layer provided on 5one surface of the polyimide substrate (Figure 2, #20), and a second adhesive layer provided on an opposite surface of the surface of the polyimide substrate in contact with the first adhesive layer (Figure 2, #20); a first release film provided on an opposite surface of the surface of the first adhesive layer in contact with the polyimide substrate(Figure 2, #21b); and a second release film provided on an opposite surface of a surface of the second adhesive layer 10in contact with the polyimide substrate (Figure 2, #21a) as in claim 1. With respect to claim 8, the polyimide substrate has a thickness of 20 µm or more and 120 µm or less (Paragraph 0048). Regarding claim 9, each of the first adhesive layer and the second 30adhesive 4 ≤ G2 ≤1x106 Pa and Equation 3: 1x104 ≤  G3 ≤1x106 Pa, an initial adhesive force (gf/inch) of each 5surface of the first adhesive layer and the second adhesive layer in contact with the polyimide substrate after standing at 23 C for 2 hours is Al, and a late adhesive force (gf/inch) of each surface after standing at 600C/humidity 90% for 20 days is A2, and Al and A2 satisfy the following Equation 4: A1 x 0.8 ≤ A2,20 a peel force at 23°C of the first release film from the first adhesive layer is 12 gf/inch or less, at least one width of the foldable back plate is RI, 5the width of each of the first release film and the second release film is R2, and R1 and R2 satisfy the following Equation 5: 1 mm ≤ R2 – R1 ≤ 20 mm, and the first release film and the second release film have a surface resistance of 1010 Ω/sq or less at 500V or less.

KR 10-2016-0073668 teaches at least one width of the foldable back plate is smaller than a width of each of the first release film and the second release film, and at least one width of the foldable back plate is RI, 5the width of each of the first release film and the second release film is 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a smaller back plate than release liner in Kim et al. in order to have a non-adhesive section to remove the release film as taught by KR 10-2016-0073668.

	With regard to the limitations of “a storage modulus (GI) at 20°C of the polyimide substrate satisfies the following Equation 1, a peel force at 23°C of the second release film from the second adhesive layer is 20 gf/inch or less, and a peel force of the first release film from the first adhesive layer is lower than a peel force of the 20second release film from the second adhesive layer, Equation 1 1GPa ≤ G1 ≤ 5 GPa, a storage modulus at -30°C of the first adhesive layer and the second adhesive layer is G2, a storage modulus at 60°C of the first adhesive layer and the second adhesive layer is G3, and G2 and G3 satisfy the following Equation 2: 1x104 ≤ G2 ≤1x106 Pa and Equation 3: 1x104 ≤  G3 ≤1x106 Pa, an initial adhesive force (gf/inch) of each 5surface of the first adhesive layer and the second adhesive layer in contact with the polyimide substrate after standing at 23 C for 2 hours is Al, and a late adhesive force (gf/inch) of each surface after standing at 600C/humidity 90% for 20 days is A2, and Al and A2 satisfy the following Equation 4: A1 x 0.8 ≤ A2,20 a peel force at 23°C of the first release film from the first adhesive layer is 12 gf/inch or less, and the first release film and the second release film have a surface resistance of 1010 Ω/sq or less at 500V or less”, Kim et al. discloses a structure made with the same materials and thicknesses of the claimed invention (Wherein the adhesive is acrylic , .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPGPub 2013/0236674 A1) in view of KR 10-2016-0073668 as applied to claim 1 above, and further in view of Yamamoto et al. (USPN 6,217,996).

Kim et al., as modified with of KR 10-2016-0073668, discloses the claimed invention except for an elongation at break at 20°C of the polyimide substrate is 20% or more and 200% or less, and a heat shrinkage at 200°C of the polyimide substrate is 0.1% or less.

Yamamoto et al. teaches a polyimide composite sheet (Abstract) having an elongation at break at 20°C of the polyimide substrate is 20% or more and 200% or less (Abstract; Column 2, lines 45 – 51), and a heat shrinkage at 200°C of the polyimide substrate is 0.1% or less (Column 2, lines 64 – 67) for the purpose of having a polyimide sheet that is resistant to tearing (Column 2, lines 34 – 39).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a smaller back plate than release liner in the modified Kim et al. in order to have the desired properties in the polyimide film as taught by Yamamoto et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln
March 23, 2022